DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 January 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 31 January 2022 with respect to the claims have been fully considered and are deemed to overcome the previous drawing objections. 
Applicant’s amendments filed 31 January 2022 with respect to the claims have been fully considered. Any claim objections and/or 35 U.S.C 112 rejections not repeated herein are considered to 
Response to Arguments
Applicant's arguments filed 31 January 2022 addressing the previous combination of Ritschel in view of Peng in the context of amended claim 1 have been fully considered and they are persuasive. The Office acknowledges that the movement of Peng element 5 would not address “moveable axially along a substantially linear path”. Accordingly, the previous prior art rejections are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the more than one “locking ring” (claim 22)(note: “at least one… locking ring” permits more than one of “locking ring”) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3-22 are objected to because of the following informalities:   
	In claim 1, lines 11-16 should be further indented.
In claim 3, lines 11-14 should be further indented.
claim 20, lines 11-14 should be further indented.
Claims 4-19 and 21-22 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “retention mechanism” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-16, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “retention mechanism” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “retention mechanism” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function:
-see pg.2:ll.15-17 stating “the retention mechanism may comprise at least one… locking ring”, which is unclear since the drawings depict the invention using a single locking ring - i.e., it is unclear how more than one locking ring would be implemented;
- pg.8:ll.4-5 indicates that the “retention mechanism” can include one or more “locking elements”, which are not shown / described). 
See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. 
Due to dependency, this rejection also applies to claims 5-16 (note: claim 22 brings “retention mechanism” out of 112(f)).

In claim 8, the limitation recited as “in the disengaged position, the retention mechanism does not engage the at least one housing engagement formation” renders the claim indefinite since it is contradictory to the antecedent limitation “at least one housing engagement formation for engaging the retention mechanism” (claim 5)(note: there is no indication in claim 5 that the the at least one housing engagement formation engages the retention mechanism in the engaged position. 

In claim 22, the limitation recited as “the retention mechanism comprises at least one… locking ring” renders the metes of the claim indefinite since the recitation “at least one… locking ring” permits more than one of locking, but the drawings depict the invention using a single locking ring and there is no indication in the specification as to how more than one locking ring would be implemented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 11, 13-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritschel et al. (US 2013/0292950 - hereafter referred to as Ritschel; previously cited) in view of Kwon (KR 1020140038614 - see attached copy and translation).

In reference to claim 1 (as far as it is clear and definite)
Ritschel discloses:
An assembly (see Figure 2) for a wind turbine, comprising: 
a housing (i.e., machine frame 20) comprising: 
a first bearing (i.e., one of the bearings 22 - Figure 2); and 
a second bearing (i.e., the other one of the bearings 22 apart from the identified “first bearing” - Figure 2) axially spaced apart from the first bearing; 
a shaft (60 - Figure 2) extending axially within the housing and being at least partly supported by the first bearing and the second bearing for rotation relative to the housing, a radially outer portion of the shaft.

Ritschel does not disclose:
the radially outer portion of the shaft comprising at least one shaft engagement formation positioned between the first bearing and the second bearing;
a retention mechanism positioned between the first bearing and the second bearing and moveable axially along a substantially linear path between: 
an engaged position in which the retention mechanism engages the at least one shaft engagement formation, such that rotation of the shaft is constrained, and 
a disengaged position in which the retention mechanism does not engage the at least one shaft engagement formation, thereby allowing rotation of the shaft.

Kown discloses:
a wind turbine comprising a retention mechanism (i.e., pin 530) that is moveable axially along a substantially linear path such that it can selectively engage a shaft engagement formation (i.e., a disc portion 510) of a main drive shaft (400) of a rotor in order to lock the rotor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ritschel to include a “retention mechanism” (i.e., a pin 530, as in Kwon) that engages with a “shaft engagement formation” (i.e., a disc portion 510, as in Kwon) for the purpose of permitting selective locking of the rotor. 
In performing the above modification, it would have been further obvious to locate the “shaft engagement formation” within the identified space of Ritschel below since it presents a ready space for which the aims of the motivation to combine can be achieved (note: the 

    PNG
    media_image1.png
    450
    412
    media_image1.png
    Greyscale


Ritschel in view of Kwon therefore addresses:
the radially outer portion of the shaft (Ritschel - 60) comprising at least one shaft engagement formation (Kwon - 510) positioned between the first bearing (Ritschel - 22) and the second bearing (Ritschel - 22);
a retention mechanism (Kwon - 530)(note: the corresponding structure of the 35 U.S.C. 112(f) limitation “retention mechanism” is disclosed on pg.2:ll.15-17 as including a ring or key or rib or rail, which can correspond to Kwon pin 30) positioned between (i.e., in the space identified above in annotated Ritschel Figure 2, such space being axially between the Ritschel bearings 22) the first bearing (Ritschel - 22) and the second bearing (Ritschel - 22) and moveable axially along a substantially linear path (see Kwon Figure 1) between: 
an engaged position (see Kwon par. [0043]) in which the retention mechanism engages the at least one shaft engagement formation, such that rotation of the shaft is constrained; and 
a disengaged position (see Kwon par. [0043]) in which the retention mechanism does not engage the at least one shaft engagement formation, thereby allowing rotation of the shaft.

In reference to claim 10
Ritschel in view of Kwon addresses:
The assembly of claim 1, wherein the at least one shaft engagement formation (Kwon - 510) comprises at least one axially extending spline, groove (i.e., Kwon concave portion 516), finger, slot, keyway, rib or rail configured to engage the retention mechanism (Kwon - 530) in at least the engaged position.

In reference to claim 11
Ritschel in view of Kwon addresses:
The assembly of claim 1, comprising an actuator (i.e., the driving mechanism of the Kwon driver 550)(note: Kwon driver 550 is depicted as including elements, such as a housing, apart from the driving mechanism (not depicted) thereof) configured to selectively move the retention mechanism (Kwon - 530) between the engaged and disengaged positions.

In reference to claim 13
Ritschel in view of Kwon addresses:
The assembly of claim 11, wherein the actuator is hydraulically (see Kwon par. [0044]), electromagnetically, magnetically, or electrically powered.

In reference to claim 14
Ritschel in view of Kwon addresses:
The assembly of claim 1, comprising a viewing window (i.e., opening 61 - Ritschel Figure 2) for allowing visual confirmation that the retention mechanism (Kwon - 530) is in the engaged position (note: the Ritschel openings 61 can permit the passage of a borescope, for example, to the region of the identified “retention mechanism” from the bottom of machine frame 20; “for allowing visual confirmation” is broad / non-specific and does not require a particular structure).

In reference to claim 15
Ritschel in view of Kwon addresses:
A method of operating the assembly of claim 1, comprising:
rotating, or allowing rotation of, the shaft (Ritschel - 60) to a lockable position while the retention mechanism (Kwon - 530) is in the disengaged position (see Kwon par. [0043]);
moving (see Kwon par. [0043]) the retention mechanism to the engaged position, thereby to constrain rotation of the shaft.

In reference to claim 16
Ritschel in view of Kwon addresses:
The assembly of claim 1, wherein the retention mechanism (Kwon - 530) is positioned between (i.e., in a radial sense) the shaft (Ritschel - 60) and the housing (Ritschel - 20).

In reference to claim 22 (as far as it is clear and definite)
Ritschel in view of Kwon addresses:
The assembly of claim 1, wherein the retention mechanism (Kwon - 530) comprises at least one axially extending spline, groove, finger (i.e., Kwon pin 530 can be considered a finger), slot, keyway, rib, rail (i.e., Kwon pin 530 can be considered a rail), locking ring, hole, or aperture.



	Claims 5-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritschel in view of Kwon and Ryu (KR 20140072561 - see attached copy and translation).

In reference to claims 5 and 12
Ritschel in view of Kwon addresses:
The assembly of claim 1. (claim 5)
The assembly of claim 11. (claim 12)

Ritschel in view of Kwon does not address:
the housing comprises at least one housing engagement formation for engaging the retention mechanism. (claim 5)
the actuator is mounted to a radially inner portion of the housing. (claim 12)

Ryu discloses:
a wind turbine (see Figure 1) comprising a retention mechanism (i.e., pin 121) for engaging with a disc portion (110) of a main shaft (S) of a rotor in order to permit locking of the rotor, wherein the retention mechanism is attached to a housing (see Figure 1) of an actuator (120) that is attached to a housing (i.e., nacelle N) of the wind turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ritschel in view of Kwon to include attaching the housing of the Kwon driver 550 to the nacelle (i.e., Ritschel housing 20), as disclosed by Ryu, for the purpose of precluding an additional structure (e.g., a platform and/or riser) for holding the “retention mechanism” in order to limit weight/material. 



the housing (Ritschel - 20, as modified to include the housing of Kwon driver 550) comprises at least one housing engagement formation (i.e., the housing of Kwon driver 550)(note: “housing engagement formation” is broad/non-specific and does not require a particular structure) for engaging the retention mechanism (Kwon - 530). 
the actuator (Kwon - driving mechanism of driver 550) is mounted (via the housing of the Kwon driver 550) to a radially inner portion (i.e., an inside surface, as in Ryu) of the housing (Ritschel - 20). (claim 12)

In reference to claim 6
Ritschel in view of Kwon and Ryu addresses:
The assembly of claim 5, wherein the at least one housing engagement formation (i.e., the housing of Kwon driver 550) and the at least one shaft engagement formation (Kwon - 510) are configured such that the retention mechanism (Kwon - 530) can simultaneously engage both the at least one housing engagement formation and the at least one shaft engagement formation when the retention mechanism is in the engaged position (note: the “retention mechanism” / Kwon pin 530 is held by the “housing engagement formation” / housing of Kwon driver 550 in all positions and engages with the Kwon disc portion 510 in the “engaged position”).

In reference to claim 7
Ritschel in view of Kwon and Ryu addresses:
The assembly of claim 5, wherein the retention mechanism (Kwon - 530) engages the at least one housing engagement formation (i.e., the housing of Kwon driver 550) in both the engaged and disengaged positions (note: the “retention mechanism” / Kwon pin 530 is held by the “housing engagement formation” / housing of Kwon driver 550 in all positions).

In reference to claim 9
Ritschel in view of Kwon and Ryu addresses:
The assembly of claim 5, wherein the at least one housing engagement formation (i.e., the housing of Kwon driver 550) comprises at least one axially extending spline, groove, finger, slot (i.e., the slot/hole in the housing of Kwon actuator 550 that permits passage of Kwon pin 530), keyway, rib, or rail configured to engage the retention mechanism (Kwon - 530) in at least the engaged position.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (note: the allowability of claim 8 is based upon the interpretation, set forth above, of limitations therein that permit proper examination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745